CAPOTOSTO, J.
Action for money loaned.
Following a verdict for the defendant, the plaintiff moves for a new trial.
The plaintiff and the defendant, both ladies’ hair dressers, met in New York, became good friends and decided to go into business together in Providence. At the time of this decision, the plaintiff was about 23 years of age and had worked at his calling some seven years. The defendant was much older and had had wide experience in the principal capitals of Europe.
The original investment for the Providence venture was $5,000. The plaintiff claims that each was to contribute one-half of this amount, and that he loaned the defendant $2,500 upon the defendant’s promise to repay him this sum within a reasonable time after the business got under way.
The defendant maintains that there was no such agreement. He said that he put his experience and reputation against the plaintiff’s investment of $5,000, with the understanding that if they continued in business together until 1934, he, the defendant, would then have to make an election either to pay his associate $2,500 and continue as an equal owner, or else withdraw from business without compensation.
The firm of Anthony and Joseph could not stand prosperity. In spite of the fact that in three years the plaintiff and defendant drew more than $16,000 out of the business, the two associates began to disagree and finally ended in litigation. The cause for their misunderstanding is not clear but it seems to date from about the time of Joseph’s marriage. The suspicion is strong that woman’s inter-meddling interfered with a cordial and profitable friendship.
The main question presented a square issue of facts. The plaintiff at times suffered a lapse of memory which was more consistent with expediency than with actual forgetfulness.
The jury was justified in -reaching the conclusion which it did.
Motion for new trial denied.